                          Case 16-01315-LMI   Doc 208   Filed 05/15/20      Page 1 of 5




           TAGGED OPINION
           Do not publish




           ORDERED in the Southern District of Florida on May 15, 2020.




                                                        Laurel M. Isicoff
                                                        Chief United States Bankruptcy Judge
___________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

           In re:

           MASSA FALIDA DO BANCO
           CRUZEIRO DO SUL S.A.,                                 Case No.:14-22974-BKC-LMI
                                                                 Chapter 15
                 Debtor in a Foreign Proceeding,
           ___________________________________/

           LASPRO CONSULTORES LTDA.,
           a Brazilian Sociedade Limitada,
                                                                   Adv. Pro. No.: 16-01315-LMI
                    Plaintiff
           v.

           ALINIA CORPORATION, a British
           Virgin Islands Company Limited by Shares,
           110 CPS, INC., a British Virgin Islands
           Company Limited by Shares,

                 Defendants.
           ____________________________________/

                          ORDER GRANTING IN PART AND DENYING IN PART
                         MOTION TO EXCLUDE WALLACE DE ALMEDIA CORBO
                                     AS AN EXPERT WITNESS
              Case 16-01315-LMI       Doc 208    Filed 05/15/20    Page 2 of 5




       This matter came before the Court on September 18, 2019 (the “Hearing”)

on the Plaintiff, Laspro Consultores, Ltda.’s Motion To Exclude Wallace De Almeida

Corbo As Expert Witness, Or, Alternatively, To Exclude Corbo’s Late-Disclosed

Opinions (ECF #168)(“Corbo Motion”). The Court has reviewed the Corbo Motion,

as well as the Response1 filed by the Defendants 110 CPS, Inc. and Alinia

Corporation (collectively “the Defendants”) and considered argument of counsel.

For the reasons set forth below, the Corbo Motion is GRANTED in part and

DENIED in part.

       The Plaintiff seeks to disqualify Wallace de Almeida Corbo (“Mr. Corbo”) as

an expert witness because he works with the law firm Galido é Coehlo which law

firm represents the Indio de Costas, principals of the Defendants, in related

litigation pending in Brazil.       It is true that an expert witness, especially an

attorney, may be disqualified if the Court finds that the expert actually served as

counsel to the party offering that expert’s testimony. Lippe v. Bairnco Corp., 288

B.R. 678, 687-88 (S.D.N.Y. 2003), aff'd, 99 Fed. App’x. 274 (2d Cir. 2004). “An

expert’s role is to assist the trier of fact by providing information and

explanations; the expert's role is not to be an advocate.” Id. at 687. In Lippe the

court explained that where an expert served as counsel to a litigant and helped

to develop arguments or theories to be used at trial, the potential testimony

offered by that expert would lack “detachment and independence” necessary for

an expert to opine as a professional as compared to an advocate. Id. “Experts are


1
 Defendants’ 110 CPS, Inc. and Alinia Corporation Memorandum in Opposition to Plaintiff Laspro
Consultores, Ltda’s Motion to Exclude Wallace De Almeida Corbo as an Expert Witness, or
Alternatively to Exclude Corbo’s Late-Disclosed Opinions (ECF #179).
              Case 16-01315-LMI       Doc 208     Filed 05/15/20     Page 3 of 5




to serve as sources of information and explanations to assist the trier of fact; the

expert's role is not to be an advocate.” Just EnterPrises, Inc. v. (888) Justice, Inc.,

2008 WL 2625520, at *5–6 (W.D. Mo. Apr. 21, 2008); but see E.L.A.C. v. Hospital

Hermanos Melendez, Inc., 17 F.Supp. 158, 159-160 (D.P.R. 2014)(finding expert

testimony from a doctor-attorney who was “of counsel” with the plaintiff’s law

firm should not be excluded because the affiliation could be brought out on voir

dire and examination at trial). In sum, an attorney expert witness may wear only

one hat: that of the expert or alternatively counsel to the litigant, he or she

cannot wear both. However, this is not to say that an expert witness must be

completely neutral; bias is not an enumerated basis to exclude an expert witness

pursuant to FRE 403.2 Bias in an expert witness’s testimony is usually a

credibility issue for the jury. Adams v. Lab. Corp. of Am., 760 F.3d 1322, 1333

(11th Cir. 2014). Thus, “an expert witness’s bias goes to the weight, not the

admissibility of the testimony, and should be brought out on cross-

examination.” Ohio Valley Envtl. Coal., Inc. v. U.S. Army Corps of Engineers, 2012

WL 8503238, at *1 (S.D.W.Va. May 3, 2012).

       Mr. Corbo testified, and the Plaintiff has nothing to contradict the

testimony, that Mr. Corbo does not personally represent the Indio de Costas, and

other than his expert opinion and testimony, Mr. Corbo has no involvement in

this litigation or the related litigation in Brazil. Moreover, Mr. Corbo testified, he




2 “The court may exclude relevant evidence if its probative value is substantially outweighed by
a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” FRE 403.
             Case 16-01315-LMI      Doc 208    Filed 05/15/20   Page 4 of 5




is not an equity partner in Galido é Coehlo and is not even eligible for bonuses

because he has reached the highest level of compensation paid to a non-equity

employee. Therefore, Mr. Corbo is not being compensated, directly or indirectly,

for an opinion that benefits the Indio de Costas, other than his expert fee. Thus,

while as the Defendants point out, the Plaintiff can certainly argue Mr. Corbo’s

testimony should be considered by the jury through the lens of his employment,

Mr. Corbo’s relationship with Galido é Coehlo does not disqualify him as an

expert in this case.

      The Plaintiff also seeks to exclude two opinions that the Plaintiff

characterizes as “late disclosed”. One “opinion” was a comment Mr. Corbo made

at his deposition regarding the import of the Plaintiff’s joinder in certain pending

litigation in Brazil with respect to positions the Plaintiff is taking in this litigation.

However, at the Hearing the Defendants confirmed that this comment was not

an opinion and will not be presented as an opinion at the trial. Thus, there is

nothing to exclude.

      The final opinion the Plaintiff seeks to exclude relates to Mr. Corbo’s

universality opinion. The parties dispute the breadth of Mr. Corbo’s opinion in

his export report regarding the exclusive jurisdiction of the Brazilian bankruptcy

courts of clawback actions. The Plaintiff argues that Mr. Corbo’s opinion in his

expert report applies only to actions brought under Article 130 of Brazilian

Bankruptcy law, and therefore his testimony should be so limited.                    The

Defendants argue that the expert report covered more than just Article 130

actions that that Mr. Corbo’s universality testimony can address all the clawback
              Case 16-01315-LMI       Doc 208    Filed 05/15/20    Page 5 of 5




type claims raised in the Amended Complaint3 including those raised under

United States law.

       After reviewing the paragraphs of the Corbo expert report the Court finds

that the Plaintiff is correct; Mr. Corbo’s opinion clearly only addresses Article

130.4 Therefore, any testimony regarding extension of the universality principle

opinion to other counts of the Amended Complaint are not admissible.

                                      CONCLUSION

       For the foregoing reasons, Mr. Corbo’s is not disqualified from testifying as

an expert in this adversary proceeding. However, Mr. Corbo may not render an

opinion regarding the import of the Plaintiff’s joinder in other litigation in Brazil

that is related to this adversary proceeding. Further, Mr. Corbo may not render

an opinion regarding the application of the universality principle to any counts

of the Amended Complaint other than those based on Article 130 of the Brazilian

bankruptcy laws.



                                            ###

Copies furnished to:

Daniel Coyle, Esq.
Jeremy Hart, Esq.

        Attorney Coyle shall serve a copy of this Order on all parties and file a
certificate of service.



3 Amended Complaint (ECF #25).
4 As discussed at the Hearing, if the Defendants wish to supplement Mr. Corbo’s expert report,
they must comply with Federal Rule of Civil Procedure 26(e)(2). If such supplement were
permitted, it might require reopening discovery for the limited purpose of addressing such a
supplement.
